I think the proper way to dispose of this case is for this court to direct that the verdict and judgment be so amended by the lower court as to speak the true finding of the jury. In so doing this court would not violate the principle that this court can not make a verdict. The only error in the case is the judge's misconception of the effect of the deposit with the clerk, and his consequent error in directing a verdict the jury did not find. Since we know what verdict the jury did find, which is undisputed, the ends of justice will be subserved and expense of another trial saved by a simple direction which is in accord with truth and justice, and one which this court has authority to make for the purpose of bringing an end to litigation. *Page 831